Exhibit 10.1

 

Execution

 

SECOND AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of May 24, 2016 by and among SUMMER INFANT, INC. and
SUMMER INFANT (USA), INC., as “Borrowers” under the Loan Agreement referenced
below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and SUMMER INFANT EUROPE
LIMITED, as “Guarantors” under the Loan Agreement referenced below
(“Guarantors”), the “Lenders” party to the Loan Agreement referenced below
(“Lenders”), and BANK OF AMERICA, N.A., in its capacity as “Agent” for the
Lenders under the Loan Agreement referenced below (“Agent”).

 

WHEREAS, Borrowers, Guarantors, Lenders and Agent are parties to that certain
Amended and Restated Loan and Security Agreement dated as of April 21, 2015, as
amended by that certain Amendment to Amended and Restated Loan and Security
Agreement dated as of December 10, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);
and

 

WHEREAS, Borrowers, Guarantors, Lenders and Agent desire to amend certain
provisions of the Loan Agreement, all as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Loan Agreement is hereby amended as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Amendments to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(a)                                 The definition of “EBTTDA” set forth in
Section 1.1 of the Loan Agreement is hereby amended by deleting clause
(b)(xii) of such definition in its entirety and replacing such clause with the
following:

 

“(xii) (1) solely with respect to the calculation of the Fixed Charge Coverage
Ratio and the Leverage Ratio pursuant to Section 10.3.l and 10.3.2,
respectively, hereof, fees and expenses of advisors and independent consultants
retained by Obligors in connection with the Former Management Litigation;
provided, that the aggregate amount of such fees and expenses added back to
EBITDA pursuant to this clause (b)(xii) shall not exceed (A) $3,500,000 in the
aggregate for the period of four consecutive Fiscal Quarters ending October 1,
2016, (B) $2,500,000 in the aggregate for the period of four consecutive Fiscal
Quarters ending December 31, 2016, (C) $1,250,000 in the aggregate for the
period of four consecutive Fiscal Quarters ending April 1, 2017, (D) $1,125,000
in the aggregate for the period of four consecutive Fiscal Quarters ending
July 1, 2017, (E) $250,000  for any Fiscal Quarter ending on or after
September 30, 2017, and (F) $1,000,000 in the aggregate for any period of four
consecutive Fiscal Quarters ending on or aft.er September 30, 2017; and
(2) without duplication to the foregoing clause (1), fees and expenses of
advisors and independent consultants retained by Obligors and approved by Agent
in its Permitted Discretion, provided, that the aggregate amount of such fees
and expenses added back to EBITDA pursuant to this clause (2) shall not exceed
$250,000 during any Fiscal Quarter;”

 

--------------------------------------------------------------------------------


 

(b)                                 The following new defined term is hereby
inserted in the appropriate alphabetical order:

 

“Former Management Litigation: the litigation and related proceedings between
the Borrowers and certain former members of management of the Borrowers.”

 

3.                                       Amendments to Section 10.1.2 of the
Loan Agreement.  Section 10.1.2 of the Loan Agreement is hereby amended by
deleting the word “and” following the end of clause (i), relabeling clause “(j)”
as clause “(k)”, and inserting a new clause (j) as follows:

 

“(j) as soon as available, and in any event within 15 days after the end of each
month, a cash flow forecast for Obligors and Subsidiaries, in form reasonably
satisfactory to the Agent, outlining the projected cash receipts and cash
disbursements of Obligors and Subsidiaries on a weekly basis for each of the
next thirteen weeks (each, a “13-Week Cash Flow Forecast”), together with a
comparison of the actual cash receipts and cash disbursements for the preceding
four-week period to the forecasts for such period set forth in the 13-Week Cash
Flow Forecast delivered in the previous month, along with an explanation of any
material variances (it being understood that the first 13-Week Cash Flow
Forecast will not include such comparison), which 13-Week Cash Flow Forecast
shall be prepared based upon ·good faith estimates and assumptions that the
Obligors and Subsidiaries believed were reasonable at the time made (it being
understood and agreed that such 13-Week Cash Flow Forecast is not to be viewed
as a statement of fact, is subject to the uncertainties and approximations
inherent in any projections, and that actual results may differ from such
projected results), provided, that, if the aggregate amount of fees and expenses
added back to EBITDA pursuant to clause (b)(xii) of the definition of “EBITDA”
is equal to zero, upon a determination by the Agent in its Permitted Discretion
that that delivery of such 13-Week Cash Flow Forecast is no longer required, the
Borrower shall not be required to deliver any further 13-Week Cash Flow
Forecasts upon receipt by the Borrower of written notice from the Agent of such
a determination ; and”

 

4.                                      No Default; Representations and
Warranties, Etc. Obligors hereby represent, warrant and confirm that: (a) all
representations and warranties of Obligors in the Loan Agreement and the other
Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (c) the execution, delivery and performance by Obligors of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary action on the part of Obligors (including any necessary
shareholder consents or approvals), (ii) do not violate, conflict with or result
in a default under and will not violate or conflict with or result in a default
under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 

5.                                      Ratification and Confirmation. Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect. Without limiting the generality
of the foregoing, Obligors hereby acknowledge and confirm that all of the
“Obligations” under and as defined in the Loan Agreement are valid and
enforceable and are secured by and entitled to the benefits of the Loan

 

2

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, and Obligors hereby ratify and confirm
the grant of the liens and security interests in the Collateral in favor of
Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement and
the other Loan Documents, as security for the Obligations.

 

6.                                                Conditions to Effectiveness of
Amendment. This Amendment shall become effective as of the date when, and only
when, each of the following conditions precedent shall have been satisfied or
waived in writing by Agent:

 

(a)                                  Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders and Obligors.

 

(b)                                  Borrowers shall have paid to Agent, for the
account of each Lender (including Bank of America, N.A., in its capacity as a
Lender) that executes and delivers to Agent by 3:00 p.m. New York City time on
May    , 2016 a counterpart to this Amendment (each such Lender, an “Approving
Lender”), an amendment fee in an amount equal to 12.5 basis points multiplied by
such Approving Lender’s Commitment.

 

(c)                                   Borrowers shall have paid all other fees
and amounts due and payable to Agent and its legal counsel in connection with
the Loan Agreement, this Amendment and the other Loan Documents, including,
(i) the fees payable pursuant to that certain Amendment Fee Letter dated as of
the date hereof between Borrowers and Agent, and (ii) to the extent invoiced,
all out-of-pocket expenses required to be reimbursed or paid by Borrowers under
the Loan Agreement.

 

7.                                      Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Loan Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.

 

(b)                                       This Amendment may be executed in any
number of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                        Borrowers shall reimburse Agent for,
or pay directly, all reasonable out-of-pocket costs and expenses of Agent
(including, without limitation, the reasonable fees and expenses of Agent’s
legal counsel) in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other Loan Documents, within 30 days of
Borrowers’ receipt of invoices (in reasonably sufficient detail) setting forth
such costs and expenses.

 

(d)                                      Th.is Amendment shall be governed by
the laws of the State of New York and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

 

 

GUARANTORS

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

CITIZENS BUSINESS CAPITAL,

 

A DIVISION OF CITIZENS ASSET FINANCE, INC.,

 

as Lender

 

 

 

 

 

By:

/s/ Alex D’Alessandro

 

Name:

Alex D’Alessandro

 

Title:

SVP

 

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

FIRST NIAGARA COMMERCIAL FINANCE, INC.,

 

A WHOLLY-OWNED SUBSIDIARY OF

 

FIRST NIAGARA BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Danielle Prentis

 

Name:

Danielle Prentis

 

Title:

FVP – Sr. Relationship Manager

 

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------